OPINION ON REHEARING
RABINOWITZ, Justice.
Cross-appellant Northern Corporation has filed a petition for rehearing in this matter contending that it should be granted rehearing on the issue of damages sustained because Chugach allegedly required it to remain in readiness to perform.1 Our study of the petition has not persuaded us to modify our decision in this matter.
Northern’s 14th point in its cross-appeal reads:
The trial court erred in not concluding that Northern Corporation kept its equip*884ment on the job site throughout the summer and fall of 1967 only as a result of the insistence of Chugach Electric.
However, Northern’s brief does not discuss this point.2 Our prior decisions have held that either cursory treatment of, or failure to argue, a point on appeal constitutes an abandonment of the particular point in question. See, e. g., Kenai Power Corp. v. Strandberg, 415 P.2d 659, 660 (Alaska 1966); DeArmond v. Alaska State Development Corp., 376 P.2d 717, 725 (Alaska 1962); Veal v. Newlin, Inc., 367 P.2d 155, 156 (Alaska 1961).
ERWIN, Justice, not participating.

. See Chugach Elec. Ass’n v. Northern Corp., 562 P.2d 1053, Opinion No. 1408 (Alaska 1977).


. Northern’s brief asserts that damages were erroneously computed, however, not for this particular reason.